 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 2887 
 
AN ACT 
To provide an extension of surface and air transportation programs, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Surface and Air Transportation Programs Extension Act of 2011.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Extension of Surface Transportation Programs 
Sec. 101. Short title. 
Subtitle A—Federal-Aid Highways 
Sec. 111. Extension of Federal-aid highway programs. 
Sec. 112. Administrative expenses. 
Subtitle B—Extension of Highway Safety Programs 
Sec. 121. Extension of National Highway Traffic Safety Administration highway safety programs. 
Sec. 122. Extension of Federal Motor Carrier Safety Administration programs. 
Sec. 123. Additional programs. 
Subtitle C—Public Transportation Programs 
Sec. 131. Allocation of funds for planning programs. 
Sec. 132. Special rule for urbanized area formula grants. 
Sec. 133. Allocating amounts for capital investment grants. 
Sec. 134. Apportionment of formula grants for other than urbanized areas. 
Sec. 135. Apportionment based on fixed guideway factors. 
Sec. 136. Authorizations for public transportation. 
Sec. 137. Amendments to SAFETEA–LU. 
Subtitle D—Highway Trust Fund Extension 
Sec. 141. Extension of trust fund expenditure authority. 
Sec. 142. Extension of highway-related taxes. 
Title II—Extension of Air Transportation Programs  
Sec. 201. Short title. 
Sec. 202. Extension of taxes funding Airport and Airway Trust Fund. 
Sec. 203. Extension of Airport and Airway Trust Fund expenditure authority. 
Sec. 204. Extension of airport improvement program. 
Sec. 205. Extension of expiring authorities. 
Sec. 206. Federal Aviation Administration operations. 
Sec. 207. Air navigation facilities and equipment. 
Sec. 208. Research, engineering, and development. 
Sec. 209. Essential Air Service.   
IExtension of Surface Transportation Programs 
101.Short titleThis title may be cited as the Surface Transportation Extension Act of 2011, Part II.  
AFederal-Aid Highways 
111.Extension of Federal-aid highway programs 
(a)In generalExcept as provided in this title, requirements, authorities, conditions, eligibilities, limitations, and other provisions authorized under titles I, V, and VI of SAFETEA–LU (Public Law 109–59), the SAFETEA–LU Technical Corrections Act of 2008 (Public Law 110–244), titles I and VI of the Intermodal Surface Transportation Act of 1991 (Public Law 102–240), titles I and V of the Transportation Equity Act for the 21st Century (Public Law 105–178), and title 23, United States Code (excluding chapter 4 of that title), which would otherwise expire on or cease to apply after September 30, 2011, under section 411(a) of the Surface Transportation Extension Act of 2010 (title IV of Public Law 111–147) are incorporated by reference and shall continue in effect until March 31, 2012.  
(b)Authorization of appropriationsExcept as provided in section 112, there is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) for the period beginning on October 1, 2011, and ending on March 31, 2012, a sum equal to ½ of the total amount authorized to be appropriated out of the Highway Trust Fund for programs, projects, and activities for fiscal year 2011 under titles I, V, and VI of SAFETEA–LU (119 Stat. 1144) and title 23, United States Code (excluding chapter 4 of that title).  
(c)Use of funds 
(1)Fiscal year 2012Except as otherwise expressly provided in this title, funds authorized to be appropriated under subsection (b) for the period beginning on October 1, 2011, and ending on March 31, 2012, shall be distributed, administered, limited, and made available for obligation in the same manner and at the same level as ½ of the total amount of funds authorized to be appropriated out of the Highway Trust Fund for fiscal year 2011 to carry out programs, projects, activities, eligibilities, and requirements under SAFETEA–LU (Public Law 109–59), the SAFETEA–LU Technical Corrections Act of 2008 (Public Law 110–244), titles I and VI of the Intermodal Surface Transportation Act of 1991 (Public Law 102–240), titles I and V of the Transportation Equity Act for the 21st Century (Public Law 105–178), and title 23, United States Code (excluding chapter 4 of that title).  
(2)CalculationThe amounts authorized to be appropriated under subsection (b) shall be calculated taking into account any rescission or cancellation of funds or contract authority for fiscal year 2011 required by the Department of Defense and Full-Year Continuing Appropriations Act, 2011 (Public Law 112–10) or any other law.  
(3)Contract authority 
(A)In generalExcept as provided in subparagraph (B), funds authorized to be appropriated under this section shall be available for obligation and shall be administered in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code, and for the period beginning on October 1, 2011, and ending on March 31, 2012, shall be subject to a limitation on obligations for Federal-aid highways and highway safety construction programs included in an Act making appropriations for fiscal year 2012 or a portion of that fiscal year, except that during such period obligations subject to such limitation shall not exceed ½ of the limitation on obligations included in an Act making appropriations for fiscal year 2012.  
(B)ExceptionsA limitation on obligations described in subparagraph (A) shall not apply to any obligation under— 
(i)section 125 of title 23, United States Code; or  
(ii)section 105 of title 23, United States Code, for the period beginning on October 1, 2011, and ending on March 31, 2012, only in an amount equal to $319,500,000.  
(4)Calculations for distribution of obligation limitationUpon enactment of an Act making appropriations for the Department of Transportation for fiscal year 2012 (other than an Act or resolution making continuing appropriations), the Secretary shall— 
(A)as necessary for purposes of making the calculations for the distribution of any obligation limitation under such Act, annualize the amount of contract authority provided under this title for the period beginning on October 1, 2011, and ending on March 31, 2012, for Federal-aid highways and highway safety construction programs; and  
(B)multiply the resulting distribution of any obligation limitation under such Act by ½.  
(d)Extension and flexibility for certain allocated programs 
(1)Fiscal year 2012Notwithstanding any other provision of law, for the period beginning on October 1, 2011, and ending on March 31, 2012, the portion of the share of funds of a State under subsection (b) determined by ½ of the amount that the State received or was authorized to receive for fiscal year 2011 to carry out sections 1301, 1302, 1307, 1702, and 1934 of SAFETEA–LU (119 Stat. 1198, 1204, 1217, 1256, and 1485) and section 144(f)(1) of title 23, United States Code, shall be— 
(A)made available to the State for programs apportioned under sections 104(b) and 144 of title 23, United States Code, and in the same proportion for each such program that— 
(i)the amount apportioned to the State for that program for fiscal year 2011; bears to  
(ii)the amount apportioned to the State for fiscal year 2011 for all programs apportioned under such sections of such Code; and  
(B)administered in the same manner and with the same period of availability as such funding is administered under programs identified in subparagraph (A), except that no funds may be used to carry out the project described in section 1307(d)(1) of SAFETEA–LU (119 Stat. 1217; 122 Stat. 1577).  
(2)Territories and Puerto Rico 
(A)Fiscal year 2012Notwithstanding any other provision of law, for the period beginning on October 1, 2011, and ending on March 31, 2012, the portion of the share of funds of a territory or Puerto Rico under subsection (b) determined by ½ of the amount that the territory or Puerto Rico received or was authorized to receive for fiscal year 2011 to carry out section 1934 of SAFETEA–LU (119 Stat. 1485), shall be— 
(i)for a territory, made available and administered in the same manner as funding is made available and administered under section 215 of title 23, United States Code; and  
(ii)for Puerto Rico, made available and administered in the same manner as funding is made available and administered under section 165 of title 23, United States Code.  
(B)Territory definedIn this paragraph, the term territory means any of the following territories of the United States: American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, or the United States Virgin Islands.  
(3)Additional funds 
(A)In generalNo additional funds shall be provided for any project or activity under subsection (c), or paragraph (1) of this subsection, that the Secretary of Transportation determines was sufficiently funded before or during fiscal year 2011 to achieve the authorized purpose of the project or activity.  
(B)Reservation and redistribution of fundsFunds made available in accordance with paragraph (1) of subsection (c) or paragraph (1) of this subsection for a project or activity described in subparagraph (A) shall be— 
(i)reserved by the Secretary of Transportation; and  
(ii)distributed to each State in accordance with paragraph (1) of subsection (c), or paragraph (1) of this subsection, as appropriate, for use in carrying out other highway projects and activities extended by subsection (c) or this subsection, in the proportion that— 
(I)the total amount of funds made available for fiscal year 2011 for projects and activities described in subparagraph (A) in the State; bears to  
(II)the total amount of funds made available for fiscal year 2011 for those projects and activities in all States.  
(e)Extension of authorizations under title V of SAFETEA–LU 
(1)In generalThe programs authorized under paragraphs (1) through (5) of section 5101(a) of SAFETEA–LU (119 Stat. 1779) shall be continued for the period beginning on October 1, 2011, and ending on March 31, 2012, at ½ of the funding levels authorized for those programs for fiscal year 2011.  
(2)Distribution of fundsFunds for programs continued under paragraph (1) shall be distributed to major program areas under those programs in the same proportions as funds were allocated for those program areas for fiscal year 2011, except that designations for specific activities shall not be required to be continued for the period beginning on October 1, 2011, and ending on March 31, 2012.  
(3)Additional funds 
(A)In generalNo additional funds shall be provided for any project or activity under this subsection that the Secretary of Transportation determines was sufficiently funded before or during fiscal year 2011 to achieve the authorized purpose of the project or activity.  
(B)DistributionFunds that would have been made available under paragraph (1) for a project or activity but for the prohibition under subparagraph (A) shall be distributed in accordance with paragraph (2).  
112.Administrative expenses 
(a)Authorization of contract authorityNotwithstanding any other provision of this title or any other law, there is authorized to be appropriated from the Highway Trust Fund (other than the Mass Transit Account), from amounts provided under section 111, for administrative expenses of the Federal-aid highway program $196,427,625 for the period beginning on October 1, 2011, and ending on March 31, 2012.  
(b)Contract authorityFunds authorized to be appropriated by this section shall be— 
(1)available for obligation, and shall be administered, in the same manner as if such funds were apportioned under chapter 1 of title 23, United States Code; and  
(2)subject to a limitation on obligations for Federal-aid highways and highway safety construction programs, except that such funds shall remain available until expended.  
BExtension of Highway Safety Programs 
121.Extension of National Highway Traffic Safety Administration highway safety programs 
(a)Chapter 4 highway safety programsSection 2001(a)(1) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $235,000,000 for fiscal year 2011. and inserting $235,000,000 for fiscal year 2011, and $117,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012..  
(b)Highway safety research and developmentSection 2001(a)(2) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $108,244,000 for fiscal year 2011. and inserting $108,244,000 for fiscal year 2011, and $54,122,000 for the period beginning on October 1, 2011, and ending on March 31, 2012..  
(c)Occupant protection incentive grants 
(1)Extension of programSection 405(a) of title 23, United States Code, is amended— 
(A)in paragraph (3) by striking 8 and inserting 9; and  
(B)in paragraph (4)(C) by striking fifth through eighth and inserting fifth through ninth.  
(2)Authorization of appropriationsSection 2001(a)(3) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $25,000,000 for fiscal year 2011. and inserting $25,000,000 for fiscal year 2011, and $12,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012..  
(d)Safety belt performance grantsSection 2001(a)(4) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $124,500,000 for fiscal year 2011. and inserting $124,500,000 for fiscal year 2011, and $24,250,000 for the period beginning on October 1, 2011, and ending on March 31, 2012..  
(e)State traffic safety information system improvementsSection 2001(a)(5) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $34,500,000 for fiscal year 2011. and inserting $34,500,000 for fiscal year 2011, and $17,250,000 for the period beginning on October 1, 2011, and ending on March 31, 2012..  
(f)Alcohol-Impaired driving countermeasures incentive grant program 
(1)Extension of programSection 410 of title 23, United States Code, is amended— 
(A)in subsection (a)(3)(C) by striking in each of and all that follows through fiscal years and inserting in each of the fifth through eleventh fiscal years; and  
(B)in subsection (b)(2)(C) by striking fiscal years 2008, 2009, 2010, and 2011 and inserting each of fiscal years 2008 through 2012.  
(2)Authorization of appropriationsSection 2001(a)(6) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $139,000,000 for fiscal year 2011. and inserting $139,000,000 for fiscal year 2011, and $69,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. .  
(g)National driver registerSection 2001(a)(7) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $4,116,000 for fiscal year 2011. and inserting $4,116,000 for fiscal year 2011, and $2,058,000 for the period beginning on October 1, 2011, and ending on March 31, 2012..  
(h)High visibility enforcement program 
(1)Extension of programSection 2009(a) of SAFETEA–LU (23 U.S.C. 402 note) is amended by striking 2011 and inserting 2012.  
(2)Authorization of appropriationsSection 2001(a)(8) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $29,000,000 for fiscal year 2011. and inserting $29,000,000 for fiscal year 2011, and $14,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012..  
(i)Motorcyclist safety 
(1)Extension of programSection 2010(d)(1)(B) of SAFETEA–LU (23 U.S.C. 402 note) is amended by striking fourth, fifth, and sixth and inserting fourth, fifth, sixth, and seventh.  
(2)Authorization of appropriationsSection 2001(a)(9) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $7,000,000 for fiscal year 2011. and inserting $7,000,000 for fiscal year 2011, and $3,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012..  
(j)Child safety and child booster seat safety incentive grants 
(1)Extension of programSection 2011(c)(2) of SAFETEA–LU (23 U.S.C. 405 note) is amended by striking fourth, fifth, and sixth fiscal years and inserting fourth, fifth, sixth, and seventh fiscal years .  
(2)Authorization of appropriationsSection 2001(a)(10) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $7,000,000 for fiscal year 2011. and inserting $7,000,000 for fiscal year 2011, and $3,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012..  
(k)Administrative expensesSection 2001(a)(11) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $25,328,000 for fiscal year 2011. and inserting $25,328,000 for fiscal year 2011, and $12,664,000 for the period beginning on October 1, 2011, and ending on March 31, 2012..  
(l)Applicability of title 23Section 2001(c) of SAFETEA–LU (119 Stat. 1520) is amended by striking 2011 and inserting 2012 .  
(m)Drug-Impaired driving enforcementSection 2013(f) of SAFETEA–LU (23 U.S.C. 403 note) is amended by striking 2011 and inserting 2012.  
(n)Older driver safety; law enforcement trainingSection 2017 of SAFETEA–LU is amended— 
(1)in subsection (a)(1) (119 Stat. 1541), by striking 2011 and inserting 2012; and  
(2)in subsection (b)(2) (23 U.S.C. 402 note), by striking 2011 and inserting 2012.  
122.Extension of Federal Motor Carrier Safety Administration programs 
(a)Motor carrier safety grantsSection 31104(a) of title 49, United States Code, is amended— 
(1)by striking and at the end of paragraphs (5) and (6);  
(2)by striking the period at the end of paragraph (7) and inserting ; and; and  
(3)by adding at the end the following: 
 
(8)$106,000,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. .  
(b)Administrative expensesSection 31104(i)(1) of title 49, United States Code, is amended— 
(1)by striking and at the end of subparagraphs (E) and (F);  
(2)by striking the period at the end of subparagraph (G) and inserting ; and; and  
(3)by adding at the end the following: 
 
(H)$122,072,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. .  
(c)Grant programsSection 4101(c) of SAFETEA–LU (119 Stat. 1715) is amended— 
(1)in paragraph (1) by inserting and $15,000,000 for the period beginning on October 1, 2011, and ending on March 31, 2012 before the period at the end;  
(2)in paragraph (2) by inserting and $16,000,000 for the period beginning on October 1, 2011, and ending on March 31, 2012 before the period at the end;  
(3)in paragraph (3) by inserting and $2,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012 before the period at the end;  
(4)in paragraph (4) by inserting and $12,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012 before the period at the end; and  
(5)in paragraph (5) by inserting and $1,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012 before the period at the end.  
(d)High-Priority activitiesSection 31104(k)(2) of title 49, United States Code, is amended by striking 2011 and inserting 2011 and $7,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,.  
(e)New entrant auditsSection 31144(g)(5)(B) of title 49, United States Code, is amended by striking fiscal year inserting fiscal year and up to $14,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,.  
(f)Outreach and educationSection 4127(e) of SAFETEA–LU (119 Stat. 1741) is amended by striking 2011 and inserting 2011 (and $500,000 to the Federal Motor Carrier Safety Administration, and $1,500,000 to the National Highway Traffic Safety Administration, for the period beginning on October 1, 2011, and ending on March 31, 2012).  
(g)Grant program for commercial motor vehicle operatorsSection 4134(c) of SAFETEA–LU (119 Stat. 1744) is amended by striking 2011 and inserting 2011 and $500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,.  
(h)Motor carrier safety advisory committeeSection 4144(d) of SAFETEA–LU (119 Stat. 1748) is amended by striking September 30, 2011 and inserting March 31, 2012.  
(i)Working group for development of practices and procedures To enhance Federal-State relationsSection 4213(d) of SAFETEA–LU (49 U.S.C. 14710 note; 119 Stat. 1759) is amended by striking September 30, 2011 and inserting March 31, 2012 .  
123.Additional programs 
(a)Hazardous Materials Research ProjectsSection 7131(c) of SAFETEA–LU (119 Stat. 1910) is amended by striking 2011 and inserting 2011 and $580,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,.  
(b)Dingell-Johnson Sport Fish Restoration ActSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— 
(1)in subsection (a) by striking 2011, and inserting 2011 and for the period beginning on October 1, 2011, and ending on March 31, 2012,; and  
(2)in the first sentence of subsection (b)(1)(A) by striking 2011, inserting 2011 and for the period beginning on October 1, 2011, and ending on March 31, 2012,.  
CPublic Transportation Programs 
131.Allocation of funds for planning programsSection 5305(g) of title 49, United States Code, is amended by striking 2011 and inserting 2011 and for the period beginning on October 1, 2011, and ending on March 31, 2012.  
132.Special rule for urbanized area formula grantsSection 5307(b)(2) of title 49, United States Code, is amended— 
(1)by striking the paragraph heading and inserting Special rule for fiscal years 2005 through 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012.—;  
(2)in subparagraph (A) by striking 2011, and inserting 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012,; and  
(3)in subparagraph (E)— 
(A)by striking the subparagraph heading and inserting Maximum amounts in fiscal years 2008 through 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012.—; and  
(B)in the matter preceding clause (i) by striking 2011 and inserting 2011 and during the period beginning on October 1, 2011, and ending on March 31, 2012.  
133.Allocating amounts for capital investment grantsSection 5309(m) of title 49, United States Code, is amended— 
(1)in paragraph (2)— 
(A)by striking the paragraph heading and inserting Fiscal years 2006 through 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012.—;  
(B)in the matter preceding subparagraph (A) by striking 2011 and inserting 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012,; and  
(C)in subparagraph (A)(i) by striking 2011 and inserting 2011 and $100,000,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(2)in paragraph (6)— 
(A)in subparagraph (B) by striking 2011 and inserting 2011 and $7,500,000 shall be available for the period beginning on October 1, 2011, and ending on March 31, 2012,; and  
(B)in subparagraph (C) by striking 2011 and inserting 2011 and $2,500,000 shall be available for the period beginning on October 1, 2011, and ending on March 31, 2012,; and  
(3)in paragraph (7)— 
(A)in subparagraph (A)— 
(i)in the matter preceding clause (i)— 
(I)in the first sentence by striking 2011 and inserting 2011 and $5,000,000 shall be available for the period beginning on October 1, 2011, and ending on March 31, 2012,; and  
(II)in the second sentence by striking each fiscal year;  
(ii)in clause (i) by striking $2,500,000 and inserting $2,500,000 for each fiscal year and $1,250,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(iii)in clause (ii) by striking $2,500,000 and inserting $2,500,000 for each fiscal year and $1,250,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(iv)in clause (iii) by striking $1,000,000 and inserting $1,000,000 for each fiscal year and $500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(v)in clause (iv) by striking $1,000,000 and inserting $1,000,000 for each fiscal year and $500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(vi)in clause (v) by striking $1,000,000 and inserting $1,000,000 for each fiscal year and $500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(vii)in clause (vi) by striking $1,000,000 and inserting $1,000,000 for each fiscal year and $500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(viii)in clause (vii) by striking $650,000 and inserting $650,000 for each fiscal year and $325,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,; and  
(ix)in clause (viii) by striking $350,000 and inserting $350,000 for each fiscal year and $175,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(B)in subparagraph (B) by adding at the end the following: 
 
(vii)$6,750,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. ;  
(C)in subparagraph (C) by striking fiscal year and inserting fiscal year and during the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(D)in subparagraph (D) by striking fiscal year and inserting fiscal year and not less than $17,500,000 shall be available for the period beginning on October 1, 2011, and ending on March 31, 2012,; and  
(E)in subparagraph (E) by striking fiscal year and inserting fiscal year and $1,500,000 shall be available for the period beginning on October 1, 2011, and ending on March 31, 2012,.  
134.Apportionment of formula grants for other than urbanized areasSection 5311(c)(1) of title 49, United States Code, is amended by adding at the end the following: 
 
(G)$7,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. .  
135.Apportionment based on fixed guideway factorsSection 5337 of title 49, United States Code, is amended— 
(1)in subsection (a), in the matter preceding paragraph (1), by striking 2011 and inserting 2012; and  
(2)by adding at the end the following: 
 
(g)Special Rule for October 1, 2011, Through March 31, 2012The Secretary shall apportion amounts made available for fixed guideway modernization under section 5309 for the period beginning on October 1, 2011, and ending on March 31, 2012, in accordance with subsection (a), except that the Secretary shall apportion 50 percent of each dollar amount specified in subsection (a). .  
136.Authorizations for public transportation 
(a)Formula and bus grantsSection 5338(b) of title 49, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking and at the end of subparagraph (E);  
(B)by striking the period at the end of subparagraph (F) and inserting ; and; and  
(C)by adding at the end the following: 
 
(G)$4,180,282,500 for the period beginning on October 1, 2011, and ending on March 31, 2012. ; and  
(2)in paragraph (2)— 
(A)in subparagraph (A) by striking and $113,500,000 for fiscal year 2011 and inserting $113,500,000 for fiscal year 2011, and $56,750,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(B)in subparagraph (B) by striking and $4,160,365,000 for fiscal year 2011 and inserting $4,160,365,000 for fiscal year 2011, and $2,080,182,500 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(C)in subparagraph (C) by striking and $51,500,000 for fiscal year 2011 and inserting $51,500,000 for fiscal year 2011, and $25,750,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(D)in subparagraph (D) by striking and $1,666,500,000 for fiscal year 2011 and inserting $1,666,500,000 for fiscal year 2011, and $833,250,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(E)in subparagraph (E) by striking and $984,000,000 for fiscal year 2011 and inserting $984,000,000 for fiscal year 2011, and $492,000,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(F)in subparagraph (F) by striking and $133,500,000 for fiscal year 2011 and inserting $133,500,000 for fiscal year 2011, and $66,750,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(G)in subparagraph (G) by striking and $465,000,000 for fiscal year 2011 and inserting $465,000,000 for fiscal year 2011, and $232,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(H)in subparagraph (H) by striking and $164,500,000 for fiscal year 2011 and inserting $164,500,000 for fiscal year 2011, and $82,250,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(I)in subparagraph (I) by striking and $92,500,000 for fiscal year 2011 and inserting $92,500,000 for fiscal year 2011, and $46,250,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(J)in subparagraph (J) by striking and $26,900,000 for fiscal year 2011 and inserting $26,900,000 for fiscal year 2011, and $13,450,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(K)in subparagraph (K) by striking and $3,500,000 for fiscal year 2011 and inserting $3,500,000 for fiscal year 2011, and $1,750,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(L)in subparagraph (L) by striking and $25,000,000 for fiscal year 2011 and inserting $25,000,000 for fiscal year 2011, and $12,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(M)in subparagraph (M) by striking and $465,000,000 for fiscal year 2011 and inserting $465,000,000 for fiscal year 2011, and $232,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,; and  
(N)in subparagraph (N) by striking and $8,800,000 for fiscal year 2011 and inserting $8,800,000 for fiscal year 2011, and $4,400,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,.  
(b)Capital investment grantsSection 5338(c) of title 49, United States Code, is amended— 
(1)by striking and at the end of paragraph (5);  
(2)by striking the period at the end of paragraph (6) and inserting ; and; and  
(3)by adding at the end the following: 
 
(7)$800,000,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. .  
(c)Research and university research centersSection 5338(d) of title 49, United States Code, is amended— 
(1)in paragraph (1), in the matter preceding subparagraph (A), by striking and $69,750,000 for fiscal year 2011 and inserting $69,750,000 for fiscal year 2011, and $29,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012,;  
(2)in paragraph (2)(A) by striking 2011 each place it appears and inserting 2012; and  
(3)by striking paragraph (3) and inserting the following: 
 
(3)Additional authorizations 
(A)October 1, 2011, through March 31, 2012Of amounts authorized to be appropriated for the period beginning on October 1, 2011, and ending on March 31, 2012, under paragraph (1), the Secretary shall allocate for each of the activities and projects described in subparagraphs (A) through (F) of paragraph (1) an amount equal to 50 percent of 85 percent of the amount allocated for fiscal year 2009 under each such subparagraph.  
(B)University centers program 
(i)October 1, 2011, through March 31, 2012Of the amounts allocated under subparagraph (A)(i) for the university centers program under section 5506 for the period beginning on October 1, 2011, and ending on March 31, 2012, the Secretary shall allocate for each program described in clauses (i) through (iii) and (v) through (viii) of paragraph (2)(A) an amount equal to 50 percent of 85 percent of the amount allocated for fiscal year 2009 under each such clause.  
(ii)FundingIf the Secretary determines that a project or activity described in paragraph (2) received sufficient funds in fiscal year 2011, or a previous fiscal year, to carry out the purpose for which the project or activity was authorized, the Secretary may not allocate any amounts under clause (i) for the project or activity for fiscal year 2012, or any subsequent fiscal year. .  
(d)AdministrationSection 5338(e) of title 49, United States Code, is amended— 
(1)by striking and at the end of paragraph (5);  
(2)by striking the period at the end of paragraph (6) and inserting ; and; and  
(3)by adding at the end the following: 
 
(7)$49,455,500 for the period beginning on October 1, 2011, and ending on March 31, 2012. .  
137.Amendments to SAFETEA–LU 
(a)Contracted paratransit pilotSection 3009(i)(1) of SAFETEA–LU (119 Stat. 1572) is amended by striking 2011, and inserting 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012,.  
(b)Public-Private partnership pilot programSection 3011 of SAFETEA–LU (49 U.S.C. 5309 note; 119 Stat. 1588) is amended— 
(1)in subsection (c)(5) by striking 2011 and inserting 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012; and  
(2)in the second sentence of subsection (d) by striking 2011 and inserting 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012,.  
(c)Elderly individuals and individuals with disabilities pilot programSection 3012(b)(8) of SAFETEA–LU (49 U.S.C. 5310 note; 119 Stat. 1593) is amended by striking September 30, 2011 and inserting March 31, 2012.  
(d)Obligation ceilingSection 3040 of SAFETEA–LU (119 Stat. 1639) is amended— 
(1)by striking and at the end of paragraph (6);  
(2)by striking the period at the end of paragraph (7) and inserting ; and; and  
(3)by adding at the end the following: 
 
(8)$5,059,238,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, of which not more than $4,180,282,500 shall be from the Mass Transit Account. .  
(e)Project authorizations for new fixed guideway capital projectsSection 3043 of SAFETEA–LU (119 Stat. 1640) is amended— 
(1)in subsection (b), in the matter preceding paragraph (1), by striking 2011 and inserting 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012,; and  
(2)in subsection (c), in the matter preceding paragraph (1), by striking 2011 and inserting 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012,.  
(f)Allocations for national research and technology programsSection 3046 of SAFETEA–LU (49 U.S.C. 5338 note; 119 Stat. 1706) is amended— 
(1)in subsection (b) by striking fiscal year and inserting fiscal year or period; and  
(2)by striking subsection (c) and inserting the following: 
 
(c)Additional appropriationsThe Secretary shall allocate amounts appropriated pursuant to section 5338(d) of title 49, United States Code, for national research and technology programs under sections 5312, 5314, and 5322 of such title— 
(1)for each of fiscal years 2010 and 2011, in amounts equal to the amounts allocated for fiscal year 2009 under each of paragraphs (2), (3), (5), (6), and (8) through (25) of subsection (a); and  
(2)for the period beginning on October 1, 2011, and ending on March 31, 2012, in amounts equal to 50 percent of 85 percent of the amounts allocated for fiscal year 2009 under each of paragraphs (2), (3), (5), (6), and (8) through (25) of subsection (a). ; and  
(3)in subsection (d)— 
(A)by striking fiscal year 2010, or a previous fiscal year and inserting fiscal year 2011, or a previous fiscal year; and  
(B)by striking fiscal year 2011, or any subsequent fiscal year and inserting fiscal year 2012, or any subsequent fiscal year.  
DHighway Trust Fund Extension 
141.Extension of trust fund expenditure authority 
(a)Highway Trust FundSection 9503 of the Internal Revenue Code of 1986 is amended— 
(1)by striking October 1, 2011 in subsections (b)(6)(B), (c)(1), and (e)(3) and inserting April 1, 2012; and  
(2)by striking Surface Transportation Extension Act of 2011 in subsections (c)(1) and (e)(3) and inserting Surface Transportation Extension Act of 2011, Part II.  
(b)Sport Fish Restoration and Boating Trust FundSection 9504 of such Code is amended— 
(1)by striking Surface Transportation Extension Act of 2011 each place it appears in subsection (b)(2) and inserting Surface Transportation Extension Act of 2011, Part II; and  
(2)by striking October 1, 2011 in subsection (d)(2) and inserting April 1, 2012.  
(c)Leaking Underground Storage Tank Trust FundParagraph (2) of section 9508(e) of such Code is amended by striking October 1, 2011 and inserting April 1, 2012.  
(d)Effective dateThe amendments made by this section shall take effect on October 1, 2011.  
142.Extension of highway-related taxes 
(a)In general 
(1)Each of the following provisions of the Internal Revenue Code of 1986 is amended by striking September 30, 2011 and inserting March 31, 2012: 
(A)Section 4041(a)(1)(C)(iii)(I).  
(B)Section 4041(m)(1)(B).  
(C)Section 4081(d)(1).  
(2)Each of the following provisions of such Code is amended by striking October 1, 2011 and inserting April 1, 2012: 
(A)Section 4041(m)(1)(A).  
(B)Section 4051(c).  
(C)Section 4071(d).  
(D)Section 4081(d)(3).  
(b)Extension of tax, Etc., on use of certain heavy vehiclesEach of the following provisions of such Code is amended by striking 2011 and inserting 2012: 
(1)Section 4481(f).  
(2)Subsections (c)(4) and (d) of section 4482.  
(c)Floor stocks refundsSection 6412(a)(1) of such Code is amended— 
(1)by striking October 1, 2011 each place it appears and inserting April 1, 2012;  
(2)by striking March 31, 2012 each place it appears and inserting September 30, 2012; and  
(3)by striking January 1, 2012 and inserting July 1, 2012.  
(d)Extension of certain exemptionsSections 4221(a) and 4483(i) of such Code are each amended by striking October 1, 2011 and inserting April 1, 2012.  
(e)Extension of transfers of certain taxes 
(1)In generalSection 9503 of such Code is amended— 
(A)in subsection (b)— 
(i)by striking October 1, 2011 each place it appears in paragraphs (1) and (2) and inserting April 1, 2012;  
(ii)by striking October 1, 2011 in the heading of paragraph (2) and inserting April 1, 2012;  
(iii)by striking September 30, 2011 in paragraph (2) and inserting March 31, 2012; and  
(iv)by striking July 1, 2012 in paragraph (2) and inserting January 1, 2013; and  
(B)in subsection (c)(2), by striking July 1, 2012 and inserting January 1, 2013.  
(2)Motorboat and small-engine fuel tax transfers 
(A)In generalParagraphs (3)(A)(i) and (4)(A) of section 9503(c) of such Code are each amended by striking October 1, 2011 and inserting April 1, 2012.  
(B)Conforming amendments to land and water conservation fund 
(i)In generalSection 201(b) of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–11(b)) is amended— 
(I)by striking October 1, 2012 each place it appears and inserting April 1, 2013; and  
(II)by striking October 1, 2011 and inserting April 1, 2012.  
(ii)Correction of cross referencesSection 201 of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–11) is amended— 
(I)by striking section 9503(c)(4)(B) of the Internal Revenue Code of 1954 (relating to special motor fuels and gasoline used in motorboats) in subsection (a) and inserting section 9503(c)(3)(A) of the Internal Revenue Code of 1986 (relating to transfer to Land and Water Conservation Fund); and  
(II)by striking section 6412(a)(2) in subsection (b)(2) and inserting section 6412.  
(f)Effective dateThe amendments made by this section shall take effect on October 1, 2011.  
IIExtension of Air Transportation Programs  
201.Short titleThis title may be cited as the Airport and Airway Extension Act of 2011, Part V.  
202.Extension of taxes funding Airport and Airway Trust Fund 
(a)Fuel taxesSubparagraph (B) of section 4081(d)(2) of the Internal Revenue Code of 1986 is amended by striking September 16, 2011 and inserting January 31, 2012.  
(b)Ticket taxes 
(1)PersonsClause (ii) of section 4261(j)(1)(A) of such Code is amended by striking September 16, 2011 and inserting January 31, 2012.  
(2)PropertyClause (ii) of section 4271(d)(1)(A) of such Code is amended by striking September 16, 2011 and inserting January 31, 2012.  
(c)Effective dateThe amendments made by this section shall take effect on September 17, 2011.  
203.Extension of Airport and Airway Trust Fund expenditure authority 
(a)In generalParagraph (1) of section 9502(d) of the Internal Revenue Code of 1986 is amended— 
(1)by striking September 17, 2011 and inserting February 1, 2012; and  
(2)by inserting or the Airport and Airway Extension Act of 2011, Part V before the semicolon at the end of subparagraph (A).  
(b)Conforming amendmentParagraph (2) of section 9502(e) of such Code is amended by striking September 17, 2011 and inserting February 1, 2012.  
(c)Effective dateThe amendments made by this section shall take effect on September 17, 2011.  
204.Extension of airport improvement program 
(a)Authorization of appropriations 
(1)In generalSection 48103 of title 49, United States Code, is amended— 
(A)in paragraph (7) by striking and at the end; and  
(B)by striking paragraph (8) and inserting the following: 
 
(8)$3,515,000,000 for fiscal year 2011; and  
(9)$1,181,270,492 for the period beginning on October 1, 2011, and ending on January 31, 2012. .  
(2)Obligation of amountsSubject to limitations specified in advance in appropriation Acts, sums made available for a portion of fiscal year 2012 pursuant to the amendment made by paragraph (1) may be obligated at any time through September 30, 2012, and shall remain available until expended.  
(b)Project grant authoritySection 47104(c) of such title is amended by striking September 16, 2011, and inserting January 31, 2012,.  
205.Extension of expiring authorities 
(a)Section 40117(l)(7) of title 49, United States Code, is amended by striking September 17, 2011. and inserting February 1, 2012..  
(b)Section 41743(e)(2) of such title is amended by striking and $35,000,000 for each of fiscal years 2004 through 2011 and inserting $35,000,000 for each of fiscal years 2004 through 2011, and $2,016,393 for the portion of fiscal year 2012 ending before February 1, 2012,.  
(c)Section 44302(f)(1) of such title is amended— 
(1)by striking September 16, 2011, and inserting January 31, 2012,; and  
(2)by striking December 31, 2011, and inserting April 30, 2012,.  
(d)Section 44303(b) of such title is amended by striking December 31, 2011, and inserting April 30, 2012,.  
(e)Section 47107(s)(3) of such title is amended by striking September 17, 2011. and inserting February 1, 2012..  
(f)Section 47115(j) of such title is amended by striking fiscal years 2004 through 2010, and for the portion of fiscal year 2011 ending before September 17, 2011, and inserting fiscal years 2004 through 2011, and for the portion of fiscal year 2012 ending before February 1, 2012,.  
(g)Section 47141(f) of such title is amended by striking September 16, 2011. and inserting January 31, 2012..  
(h)Section 49108 of such title is amended by striking September 16, 2011, and inserting January 31, 2012,.  
(i)Section 161 of the Vision 100—Century of Aviation Reauthorization Act (49 U.S.C. 47109 note) is amended by striking fiscal year 2009 or 2010, or in the portion of fiscal year 2011 ending before September 17, 2011, and inserting any of fiscal years 2009 through 2011, or in the portion of fiscal year 2012 ending before February 1, 2012,.  
(j)Section 186(d) of such Act (117 Stat. 2518) is amended by striking October 1, 2010, and for the portion of fiscal year 2011 ending before September 17, 2011, and inserting October 1, 2011, and for the portion of fiscal year 2012 ending before February 1, 2012,.  
(k)Section 409(d) of such Act (49 U.S.C. 41731 note) is amended by striking September 30, 2011. and inserting January 31, 2012..  
206.Federal Aviation Administration operationsSection 106(k)(1) of title 49, United States Code, is amended— 
(1)in subparagraph (E) by striking and at the end;  
(2)in subparagraph (F) by striking 2010. and inserting 2010;; and  
(3)by inserting after subparagraph (F) the following: 
 
(G)$9,514,000,000 for fiscal year 2011; and  
(H)$3,197,315,080 for the period beginning on October 1, 2011, and ending on January 31, 2012. .  
207.Air navigation facilities and equipmentSection 48101(a) of title 49, United States Code, is amended— 
(1)in paragraph (5) by striking and at the end;  
(2)in paragraph (6) by striking 2010. and inserting 2010;; and  
(3)by adding at the end the following: 
 
(7)$2,731,000,000 for fiscal year 2011; and  
(8)$917,704,544 for the period beginning on October 1, 2011, and ending on January 31, 2012. .  
208.Research, engineering, and developmentSection 48102(a) of title 49, United States Code, is amended— 
(1)in paragraph (13) by striking and at the end;  
(2)in paragraph (14) by striking 2010. and inserting 2010;; and  
(3)by adding at the end the following: 
 
(15)$170,000,000 for fiscal year 2011; and  
(16)$57,016,885 for the period beginning on October 1, 2011, and ending on January 31, 2012. .  
209.Essential Air ServiceSection 41742(a)(2) of title 49, United States Code, is amended by striking there is authorized to be appropriated $77,000,000 for each fiscal year and inserting there is authorized to be appropriated out of the Airport and Airway Trust Fund (established under section 9502 of the Internal Revenue Code of 1986) $150,000,000 for fiscal year 2011 and $50,309,016 for the period beginning on October 1, 2011, and ending on January 31, 2012,.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
